991 F.2d 790
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Darrell Lee MEADOWS, Plaintiff-Appellant,v.HUTTONSVILLE CORRECTIONAL CENTER;  Dr. Nityanandra Santra;Dr. Earnest Hart, Defendants-Appellees.
No. 92-6821.
United States Court of Appeals,Fourth Circuit.
Submitted:  February 1, 1993Decided:  February 19, 1993

Appeal from the United States District Court for the Northern District of West Virginia, at Elkins.  Robert Earl Maxwell, Chief District Judge.  (CA-90-166-E)
Darrell Lee Meadows, Appellant Pro Se.
Rita A. Stuart, WEST VIRGINIA DIVISION OF CORRECTIONS, Charleston, West Virginia;  Joseph Algernon Wallace, Paul Joseph Harris, WALLACE, ROSS & HARRIS, Elkins, West Virginia;  John Everett Busch, BUSCH & TALBOTT, Elkins, West Virginia, for Appellees.
N.D.W.Va.
AFFIRMED.
Before HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
Darrell Lee Meadows appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Meadows v. Huttonsville Correctional Ctr., No. CA-90-166-E (N.D.W. Va.  July 7, 1992).  We deny the motion for oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED